DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on January 31, 2022.  As directed by the amendment: claims 11, 12, 14, 18, and 21 have been amended.  Thus, claims 2-18 and 20-21 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-18 and 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2013/0289770 to Rawls-Meehan (herein Rawls) in view of US Pat. Pub. 2011/0251535 to Bender (herein Bender).
Regarding claim 18, Rawls discloses a bed facility (adjustable bed facility 102, Fig. 1A) comprising a bed frame support surface (lateral surface 508, Fig. 1B) comprising a lateral and 
Rawls has a bed frame support surface (102) for supporting a mattress (124) and having an opening (Para. [0237]) for supporting the vibrator motor (132, see Fig. 5C of Rawls).  Rawls’ 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed frame support of Rawls with a bed frame support formed of a plurality of lateral and longitudinal support elements as taught by Bender since it is a different form to support the user and it allows the individually formed frame pieces (Bender Para. [0054] lines 8-10) to be modularly replaced or repaired.
Regarding claim 2, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the controller is adapted to control one or more of vibration frequency or vibration intensity of the vibration motor (controller 150 control the vibration modes, which may include changing the vibration frequency, Paras. [0235]-[0236]).
Regarding claim 3, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the controller is adapted to wirelessly receive a command from a remote control for control of the vibration motor (remote control 118 sends control signals to the controller 150 for varying the vibration modes, Para. [0236]).
Regarding claim 4, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the flexible connector is removable attachable to the vibration motor (“flexible connector 510 may connect in removable fashion to the vibration motor 132 by such means as a loop or hook,” Para. [0239]).
Regarding claim 5, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Rawls further discloses wherein the vibration motor comprises at least one opening through which the flexible connector is adapted to pass to suspend the vibration motor (“the flexible connector 510 may pass through one or more openings in the vibration motor 132” to attach the motor to the bed, Para. [0239]).
Regarding claim 6, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the flexible connector is permanently attached to the vibration motor (“The flexible connector 510 may be permanently attached to the vibration motor 132,” Para. [0239]).
Regarding claim 7, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the flexible connector comprises a flexible rope (“flexible connector 510 may be made of a vibration-dampening, flexible, not ultra-rigid material such as rubber rope,” Para. [0239]).
Regarding claim 8
Rawls further discloses wherein the vibration motor assembly further comprises at least two flexible connectors adapted to suspend the vibration motor (a plurality of flexible connectors may be used to hold the vibration motor in place, Figs. 5C and 5E).
Regarding claim 9, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the flexible connect is adapted to dampen vibration of the vibration motor (“flexible connector 510 may be made of a vibration-dampening…material,” Para. [0239]).
Regarding claim 10, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the vibration motor assembly further comprises a housing (housing 520, Fig. 5F) adapted to mount to the bed frame support surface and at least partially enclose the vibration motor and the flexible connector (housing 520 attaches to the bedframe and encloses the flexible connector and the vibration motor, Para. [0240], Fig. 5F).
Regarding claim 11, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Rawls further discloses wherein the flexible connector comprises a loop connector adapted to attach the flexible connector to the bed frame supports surface via the hook connector (the “screws 512… are screwed into the board or lateral surface 102 [of the bedframe] and there exists a gap between the screw head 514 and the lateral surface 102 sufficient to accommodate the connecting method 518,” and “the connecting method 518 may be a loop in the end of the flexible connector 510,” Para. [0239], Figs. 5C-5D).
Regarding claim 12, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the attachment means comprises a hook connector adapted to attached the flexible connector to the bed frame support surface (the “screws 512… are screwed into the board or lateral surface 102 [of the bedframe] and there exists a gap between the screw head 514 and the lateral surface 102 sufficient to accommodate the connecting method 518,” and “the connecting method 518 may be…a hook-like attachment at the end of the flexible connector 510,” Para. [0239]).
Regarding claim 13, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the vibration motor assembly comprises the attachment means for attaching the flexible connector to the bed frame support surface (the connecting method 518 attaches the connector the frame and may be loops, hooks or brackets, Para. [0239]).
Regarding claim 14, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Rawls further discloses wherein the attachment means for attaching the flexible connector to the bed frame support surface is selected from the group consisting of a hook element, a screw or bolt element, a flexible plastic tie element, a hook-and-loop fastening element, a bracket element, and combinations thereof (connecting method 518 may be a hook or loop which cooperates with a screw, Para. [0239]).
Regarding claim 15
Rawls further discloses wherein the vibration motor assembly comprises the attachment means for attaching the controller to the bed frame support surface (a bracket 504 is used to secure to the bed frame, Para. [0238]).
Regarding claim 16, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.
Rawls further discloses wherein the attachment means for attaching the controller is selected from the group consisting of a hook element, a screw or bolt element, a flexible plastic tie element, a hook-and-loop fastening element, a bracket element, and combinations thereof (attachment can be made through a bracket 504, Para. [0238]).
Regarding claim 17, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses the assembly further comprising a remote control adapted to transmit a commend to the controller for control of the vibration motor via a wired or wireless communication link to the controller (remote control 118 wired or wirelessly sends control signals to the controller 150 for varying the vibration modes, Paras. [0236] and [0248]).
Regarding claim 20, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the bed frame support surface is an adjustable bed frame comprising at least one articulating section (adjustable bed facility 102 may have more than one articulating section, Fig. 10B); and the bed facility further comprises an actuator associated with the adjustable bed frame and adapted to move the at least one articulating section (actuator 120 adjusts the articulating bedframe, Para. [0114], Fig. 7).
Regarding claim 21, Rawls discloses a bed facility (adjustable bed facility 102, Fig. 1A) comprising a bed frame support surface (lateral surface 508, Fig. 1B) comprising a lateral and longitudinal support element defining an opening (lateral surface 508 defines an opening in which the vibration motor 132 may be mounted, Para. [0237]); and a vibration motor assembly (vibration motor assembly, Fig. 5C) comprising a vibration motor (at least one vibration motor 132, Para. [0207], Fig. 35C); at least one flexible connector (flexible connector 510, Fig. 5C) adapted to suspend the vibration motor from a bed frame support surface (flexible connectors 510 attach the motor 132 to the bed, Para. [0239], Fig. 5C); a controller adapted to control the vibration motor (controller 150, Para. [0236]); the controller being associated with the bed frame support surface (the controller 150 is incorporated in the adjustable bed, Fig. 1B) and an attachment means for attaching the flexible connector to the bed frame support surface (screw 512 cooperates with the shape of the flexible connector 510 to connect the motor 132 to the bed frame, Para. [0238], Fig. 5C), and an attachment means for attaching the controller to the bed frame support surface (a bracket 504 is used to secure the controller 150 to the bed frame, Para. [0238]); wherein the vibration motor is suspended from the bed frame support surface by the at least one flexible connector and the attachment means (vibration assembly is attached to the lateral surface 508 by the flexible connector, Paras. [0239] and [0243]), and the controller is associated with the bed frame support surface or other component of the bed facility (the controller 150 is incorporated in the adjustable bed, Fig. 1B), the at least one flexible connector is attached to the support element to suspend the vibration motor from the bed frame support (“the vibration motor 132 may be suspended from the adjustable bed facility 102 section using at least one flexible connector 510 between the vibration motor 132 and…the lateral surface 508,” Para. [0239]), and the attachment means for attaching the controller to the bed frame support 
Rawls has a bed frame support surface (102) for supporting a mattress (124) and having an opening (Para. [0237]) for supporting the vibrator motor (132, see Fig. 5C of Rawls).  Rawls’ support surface lacks a plurality of lateral support elements and a plurality of longitudinal elements defining a plurality of openings.  However, Bender in Para. [0052] lines 1-4 teaches a reclining seat (120, Fig. 1) for supporting a person desiring relaxation in their entirety (bed, Para. [0053] line 8) having a bed frame support surface (see Fig. 1 of Bender) formed of a plurality of lateral and longitudinal support elements (longitudinal and lateral support elements of seating device frame, Para. [0054], are shown by dashed rectangles in Fig. 1) defining a plurality of openings (openings between the support elements, the openings capable of accommodating vibration transducers 140, Para. [0052], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed frame support of Rawls with a bed frame support formed of a plurality of lateral and longitudinal support elements as taught by Bender since it is a different form to support the user and it allows the individually formed frame pieces (Bender Para. [0054] lines 8-10) to be modularly replaced or repaired.

Response to Arguments
Applicant’s arguments with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn.
Applicant's arguments filed with respect to the rejection of claims 2-18 and 20-21 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  Specifically, Applicant .
The Examiner disagrees.  First, the Examiner notes that a motivation to combine has been provided.  See Para. 13 of the non-final Office Action mailed August 2, 2021, and see also Para. 8 above.  Second, the Examiner finds that Bender teaches modularity of the support members.  As noted above, Bender discloses that each longitudinal and lateral support members is separately formed and configured to be replaceable (Para. 54).  This allows each individual support piece to be removed separately in the event of damage or wear occurring thereto.  As modified by Bender, the bed of Rawls would benefit from the modular arrangement, such that any individual support member can be removed to be cleaned, repaired, or replaced in the alternative to replacing the whole support structure.  Therefore, owner/operators of the bed would have reduced operating costs for Rawls bed with the modularity of Bender’s supports.
Therefore, the rejection of claims 2-18 and 20-21 still stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                      
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785